—In four related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the grounds of permanent neglect, the mother appeals, as limited by her brief, from so much of an order of disposition of the Family Court, Orange County (Klein, J.), entered January 18, 2001, as, upon a fact-finding order of the same court, dated November 13, 2000, made after her admission that she had permanently neglected the subject children, and after a dispositional hearing, terminated her parental rights and transferred custody and guardianship of the subject children to the Commissioner of the Orange County Department of Social Services for the purpose of adoption, and the father separately appeals from the same order.
Ordered that the appeal by the father is dismissed as abandoned, without costs or disbursements (see 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from by the mother, without costs or disbursements.
The paramount concern at a dispositional hearing is the best interests of the children (see Matter of Jeremiah R., 266 AD2d 553, 554). There is ample evidence that the best interests of the subject children would be served by freeing them for adoption by the foster parents and not subjecting them to the potential harm that could result from their being returned to their parents (id.). Santucci, J.P., Krausman, Goldstein and Adams, JJ., concur.